      Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE LINE           :
COMPANY, LLC,                            : CIVIL ACTION
    Plaintiff                            :
                                         : No. 5:17-CV-01725-JLS
         v.                              :
                                         :
PERMANENT EASEMENT FOR 1.02              :
ACRES AND TEMPORARY EASEMENTS            :
FOR 1.65 ACRES IN WEST HEMPFIELD         :
TOWNSHIP, LANCASTER COUNTY,              :
PENNSYLVANIA, TAX PARCEL NUMBER          :
3000462100000, ADORERS OF THE BLOOD      :
OF CHRIST, UNITED STATES PROVINCE        :
SUCCESSOR BY MERGER TO ADORERS           :
OF THE BLOOD OF CHRIST, PROVINCE         :
OF COLUMBIA, PA, INC. ADORERS OF         :
THE BLOOD OF CHRIST, UNITED STATES       :
REGION, formerly known as SAINT JOSEPH   :
CONVENT MOTHERHOUSE OF THE               :
ADORERS OF THE BLOOD OF CHRIST,          :
COLUMBIA, PENNSYLVANIA, INC.,            :
formerly known as SAINT JOSEPH’S         :
CONVENT, MOTHER HOUSE OF SISTER          :
ADORERS OF THE MOST PRECIOUS             :
BLOOD, COLUMBIA, PA, also known as       :
SISTERS ADORERS OF THE MOST              :
PRECIOUS BLOOD, ST. JOSEPH               :
CONVENT, COLUMBIA, PA, and ALL           :
UNKNOWN OWNERS,                          :
    Defendants.                          :


         DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF
CLAIM FOR COMPENSATION AND TO PRESENT EVIDENCE OF DAMAGES FOR
PLAINTIFF’S VIOLATION OF THE RELIGIOUS FREEDOM RESTORATION ACT
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 2 of 12




I.     INTRODUCTION

       Defendant, the Adorers of the Blood of Christ, United States Province (“Adorers”) have

the statutory right to assert a claim for compensation in the present action against Transco for its

past, present, and future violations of the Adorers’ rights under the Religious Freedom

Restoration Act (“RFRA”) that arise out of Transco’s condemnation of the Adorers’ Property to

construct and operate a high-volume natural gas pipeline. The Natural Gas Act (“NGA”) does

not permit the Federal Energy Regulatory Commission (“FERC”) or a reviewing circuit court to

consider or award damages as part of the administrative process in issuing a certificate of public

convenience and necessity. However, this Court has jurisdiction to do so as part of awarding

compensation arising out of Transco’s condemnation and use of the Adorers’ Property.

Therefore, your Honorable Court should grant the Adorers’ request to assert a claim for

compensation under RFRA and to present testimony and evidence in support thereof.



II.    STATEMENT OF THE CASE

       The Adorers incorporate the background facts set forth in their accompanying Claim for

Compensation as if fully set forth herein.



III.   QUESTIONS PRESENTED

       A.      Whether a condemnee may assert a claim for damages for a violation of RFRA as
               part of a District Court’s determination of compensation in a condemnation action
               where the condemnor’s condemnation and use of property substantially burdens
               the condemnee’s exercise of religion?

               Suggested Answer: YES




                                                 2
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 3 of 12




IV.    DISCUSSION

       A.      RFRA entitles a person whose religious exercise has been substantially
               burdened in violation of RFRA to obtain appropriate relief against the
               government or any “other person acting under color of law.”

               1.     Congressional findings and declaration of purposes (§ 2000bb)

       In adopting RFRA, Congress declared that the free exercise of religion is an “unalienable

right” and that “governments should not substantially burden religious exercise without

compelling justification.”   42 U.S.C. § 2000bb(a)(1), (3).      RFRA was a direct legislative

response to the Supreme Court’s decision in Employment Division v. Smith, 494 U.S. 872 (1990),

which “virtually eliminated the requirement that the government justify burdens on religious

exercise imposed by laws neutral toward religion.” 42 U.S.C. § 2000bb(a)(4). “Congress

enacted RFRA . . . in order to provide very broad protection for religious liberty.” Burwell v.

Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2760 (2014). The express purposes of RFRA are:

“(1) to restore the compelling interest test set forth in Sherbert v. Verner . . . and Wisconsin v.

Yoder, . . . and to guarantee its application in all cases where free exercise of religion is

substantially burdened; and (2) to provide a claim or defense to persons whose religious

exercise is substantially burdened by government.” 42 U.S.C. § 2000bb(b) (emphasis added).

       Further, the Supreme Court has held that RFRA did more than restore the pre-Smith

compelling-interest test and that, in fact, RFRA provides “even broader protection for religious

liberty than was available under those [pre-Smith] decisions.” Hobby Lobby, 134 S. Ct. at 2761

n.3. Congress mandated that the concept of religious exercise in RFRA actions “be construed in

favor of a broad protection of religious exercise, to the maximum extent permitted by the terms

of this chapter and the Constitution.”     Id. at 2762 & n.5 (quoting §2000cc-3(g) (internal

quotation marks omitted)).

                                                3
         Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 4 of 12




                2.       Free exercise of religion protected (§ 2000bb-1)

        Section 2000bb-1 of RFRA provides, “[i]n general,” that the “Government shall not

substantially burden a person's exercise of religion even if the burden results from a rule of

general applicability . . ..”

        Subsection (b) provides a limited “Exception,” stating that “Government may

substantially burden a person's exercise of religion only if it demonstrates that application of the

burden to the person is in furtherance of a compelling governmental interest; and is the least

restrictive means of furthering that compelling governmental interest.” RFRA places the burden

on the Government to establish this exception by demonstrating that its actions satisfy strict

scrutiny.   See 42 U.S.C. § 2000bb-2(3) (definition of “demonstrates”).

        Congress ensured that “[f]ree exercise of religion [would be] protected” by providing a

very specific remedy to aggrieved persons: entitlement to assert a RFRA claim in a judicial

proceeding. Under the heading “Judicial relief,” the statute specifically provides that “[a] person

whose religious exercise has been burdened in violation of this section may assert that violation

as a claim or defense in a judicial proceeding and obtain appropriate relief against a

government.” Id. § 2000bb-1(c). Indeed, the provision of judicial relief effectuates RFRA’s

stated purpose “to provide a claim or a defense to persons whose religious exercise is

substantially burdened by government.” Id.

        Importantly, “[t]he plain language of RFRA establishes that a plaintiff may bring claims

for ‘appropriate relief’ against ‘persons,’ either federal ‘officials’ or those acting under color of

federal law, whose individual conduct substantially burdens one’s religious exercise.” Mack v.

Warden Loretto FCI, 839 F.3d 286, 301 (3d Cir. 2016). The Third Circuit has interpreted

“appropriate relief” broadly to include not just declaratory and injunctive relief, but also

                                                 4
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 5 of 12




monetary damages. Id. at 302-03. Congress also specifically included the right for a person who

files a claim under RFRA to recover his or her attorney’s fees. 42 U.S.C. § 1988(b). 1

               3.      Applicability (§ 2000bb-3)

       Finally, in Section 2000bb-3, Congress expressly made RFRA applicable “to all Federal

law, and the implementation of that law, whether statutory or otherwise, and whether adopted

before or after November 16, 1993.”         Id. § 2000bb-3(a).     Congress provided a “Rule of

Construction” for resolving conflicts with more recently enacted federal laws, stating that

“Federal statutory law adopted after November 16, 1993 is subject to this chapter unless such

law explicitly excludes such application by reference to this chapter.”          Id. § 2000bb-3(b).

“Congress thus obligated itself to explicitly exempt later-enacted statutes from RFRA, which is

conclusive evidence that RFRA trumps later federal statutes when RFRA has been violated.”

Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1146 (10th Cir. 2013) (emphasis added).

       Indeed, “RFRA is structured as a sweeping ‘super-statute,’ cutting across all other federal

statutes (now and future, unless specifically exempted) and modifying their reach. It is ‘both a

rule of interpretation’ and ‘an exercise of general legislative supervision over federal agencies,

enacted pursuant to each of the federal powers that gives rise to legislation or agencies in the first

place.’” Korte v. Sebelius, 735 F.3d 654, 673 (7th Cir. 2013) (citation omitted) (emphasis added);

see also S. Nazarene Univ. v. Sebelius, No. CIV-13-1015-F, 2013 WL 6804265, at *7 (W.D.

Okla. Dec. 23, 2013) (“[T]he Religious Freedom Restoration Act of 1993 . . . is a truly

extraordinary piece of legislation. By its express terms, RFRA trumps any other federal law


       1
               Section 1988(b) relevantly provides: “In any action or proceeding to enforce a
provision of . . . the Religious Freedom Restoration Act of 1993 [42 U.S.C.A. § 2000bb et seq.],
the court, in its discretion, may allow the prevailing party, other than the United States, a
reasonable attorney's fee as part of the costs . . ..” 42 U.S.C. § 1988(b).

                                                  5
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 6 of 12




(‘and the implementation of that law’) encroaching upon the broad reach of RFRA, regardless of

whether any such law was enacted before or after RFRA was enacted, ‘unless such law explicitly

excludes’ application of RFRA.”), rev'd sub nom. Little Sisters of the Poor v. Burwell, 794 F.3d

1151 (10th Cir. 2015), vacated and remanded sub nom. Zubik v. Burwell, 136 S. Ct. 1557 (2016).

       Section 2000bb-3 mandates that the Court apply RFRA over any other federal legislation.

The language of RFRA clearly instructs how RFRA interacts with (and overrides) all other

statutes, eliminating the need for judicial doctrines for reconciling conflicting statutes. See

Cheffer v. Reno, 55 F.3d 1517, 1522 n.10 (11th Cir. 1995) (holding that statutory language of

RFRA overrides last-in-time doctrine for resolving a conflict between federal legislation).

       There is no dispute in the instant case that the NGA is subject to the mandates of RFRA.

As the Third Circuit stated, “the NGA would have to necessarily yield to RFRA if the two

statutes indeed conflicted.” Adorers of the Blood of Christ v. Fed. Energy Regulatory Comm'n,

897 F.3d 187, 193 (3d Cir. 2018), cert. denied sub nom. Adorers of the Blood of Christ, U.S.

Province v. F.E.R.C., 139 S. Ct. 1169 (2019).

       B.      This Court has jurisdiction to determine the Adorers’ claim for damages
               including RFRA damages.

       As this Court is aware, the Adorers and individual Sisters of the Adorers initiated a

related action under RFRA in which they sought equitable relief to enjoin Transco from locating

the Pipeline on their Property. See Adorers, 897 F.3d 187. This Court and the Third Circuit held

that the district court lacked subject matter jurisdiction for injunctive relief because the NGA

required the Adorers to have submitted their RFRA claim to FERC and to have followed the

NGA’s administrative review scheme for challenging a FERC order, whereupon a relevant court

of appeals would have “exclusive” jurisdiction to “affirm, modify, or set aside” FERC’s order.



                                                6
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 7 of 12




Because the NGA granted the Circuit Court authority to “set aside” a Certificate, it could grant

relief akin to an injunction issued from a district court. Thus, the Circuit Court had exclusive

jurisdiction to issue equitable relief, and the Adorers could not file a separate cause of action

with the district court.

        The Third Circuit acknowledged, however, that damages for a violation of RFRA present

an entirely different analysis because they are not available under the statutory scheme of the

NGA. “While RFRA expressly provides for damages, see 42 U.S.C. § 2000bb-1, it appears that

the NGA circumscribes FERC’s authority to issue a ruling on the merits of a certificate of public

convenience and necessity, see 15 U.S.C. § 717f(e), and the Court of Appeals is similarly limited

to “affirming, modifying, or setting aside” the certificate, id. § 717r(b).” Adorers, 897 F.3d at

198 n.11. “Thus, the ability of a RFRA claimant to receive damages through the NGA process

may indeed bear on ‘whether the claims can be afforded meaningful review.’” Id. (quoting

Thunder Basin Coal v. Reich, 510 U.S. 200, 207 (1994)). The Adorers, however, had not sought

damages because at the time they filed their injunction action, FERC only had granted Transco a

conditional certificate, which did not authorize any pipeline construction or natural gas activities

on the Adorers’ Property until additional permits and approvals were granted. See City of Fall

River, Mass. v. FERC, 507 F.3d 1, 7 (1st Cir. 2007) (FERC’s conditional certificate will have no

immediate effects, since it is conditioned on subsequent authorizations and approvals).

Likewise, Transco’s condemnation of the Adorers’ Property merely authorized Transco to

possess the easement; Transco needed a notice to proceed from FERC before it could commence

any pipeline activities on the Property. See Twp. of Bordentown, N.J. v. FERC, 903 F.3d 234,

247 (3d Cir. 2018) (“[T]he activity that FERC’s certificate allows to commence—bringing a

condemnation action—cannot, without a series of additional steps (among them the prohibited

                                                 7
         Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 8 of 12




construction activities), result in” pipeline activity.).

        The Third Circuit’s statement in footnote 11 suggests that a claim for damages under

RFRA would properly reside in the district court. Otherwise, “the statutory scheme ‘foreclose[s]

all meaningful judicial review,’” Adorers, 897 F.3d at 195 (quoting Thunder Basin, 510 U.S. at

212), since neither FERC nor the reviewing circuit court can award damages. Moreover, the

Third Circuit recognized that to the extent the NGA and RFRA conflicted as it related to the

Adorers’ right to seek damages under RFRA, “the NGA would have to necessarily yield to

RFRA.” Id. at 193. 2

        Furthermore, where property must be condemned for a natural gas pipeline, the NGA

places subject matter jurisdiction over the eminent domain proceeding in the district court where

the property is located. 15 U.S.C. § 717f(h). The eminent domain proceeding proceeds in two

phases: the condemnation itself and the determination of compensation for the taking. The

district court “tries all issues, including compensation.” FED. R. CIV. P. 71.1(h)(1).

        The Adorers did not waive their ability to obtain damages by not raising a request for

damages under RFRA in an answer to Transco’s complaint for eminent domain. “[A]t the trial

on compensation, a defendant--whether or not it has previously appeared or answered--may

present evidence on the amount of compensation to be paid and may share in the award.” FED.

R. CIV. P. 71.1(e)(3). Indeed, the RFRA damages arose only once the Court granted Transco the

right to condemn the Property and Transco obtained all necessary permits and approvals to

construct and operate the Pipeline.

        Moreover, RFRA amends all federal statutes, Rweyemamu v. Cote, 520 F.3d 198, 202 (2d


        2
               Other than the Third Circuit’s discussion as set forth above, there does not appear
to be any other decisional law from the Federal courts addressing this issue.

                                                    8
        Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 9 of 12




Cir. 2008), thereby “qualif[ying] the entire U.S. Code,” Michael Stokes Paulsen, A RFRA Runs

Through It: Religious Freedom and the U.S. Code, 56 Mont. L. Rev. 249, 255 (1995). As one

commentary noted, RFRA is “unparalleled in American statutory history” in that, “in one fell

swoop, RFRA attaches itself to every [federal] statute, law, ordinance, and rule in the land, as

well as those that may be enacted in the future.” Eugene Gressman & Angela C. Carmella, The

RFRA Revision of the Free Exercise Clause, 57 OHIO ST. L.J. 65, 112 (1996); see Christian

Turner, Submarine Statutes, 55 HARV. J. ON LEGIS. 185, 186 (2018) (“New laws, therefore, have

meaning only in light of what RFRA also says.”). Thus, while the NGA authorizes a district

court to award compensation for the condemnation of private property to construct, operate and

maintain a pipeline pursuant to “the practice and procedure in similar action or proceeding in the

courts of the State where the property is situated,” 15 U.S.C. § 717f(h), any state law practice or

procedure must be interpreted to have been modified by RFRA (to the extent such provisions

would be relied upon to limit relief guaranteed by RFRA).

       Presenting evidence on the amount of compensation is exactly what the Adorers now

seek to do.    RFRA provides a statutory right to obtain all “appropriate relief against a

government.” 42 U.S.C. § 2000bb-1(c). Under RFRA, “appropriate relief” has been interpreted

broadly to include monetary damages. See Mack, 839 F.2d at 302-03. Congress also has

provided for the recovery of attorneys’ fees for RFRA claimants, which is a critical and

indispensable component of RFRA and any civil rights legislation. 42 U.S.C. § 1988(b); see,

e.g., Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 559 (2010) (the provision of attorneys’ fees

in civil rights cases “serves an important public purpose by making it possible for persons

without means to bring suit to vindicate their rights”); Hernandez v. Kalinowski, 146 F.3d 196,

199 (3d Cir. 1998) (permitting award of attorney’s fees in civil rights cases is to “ensure

                                                9
       Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 10 of 12




effective access to the judicial process for persons with civil rights claims, and to encourage

litigation to enforce the provisions of the civil rights acts and constitutional civil rights

provisions”).

       FERC had no authority to grant any of these types of judicial relief as part of issuing

Transco’s Certificate. See 15 U.S.C. § 717f(e) (setting forth the conditions for granting a

certificate of public convenience and necessity and indicating it is either granted or denied). The

NGA also limits the relief the circuit courts can enter in reviewing a decision of the Commission

to “affirming, modifying or setting aside” the Certificate. Id. § 717r(b).



V.     CONCLUSION

       Federal courts are the bulwark against the deprivation of civil rights, and First

Amendment rights are among the most precious rights guaranteed under the Constitution. See

Lee v. Weisman, 505 U.S. 577, 589 (1992). Indeed, RFRA was enacted because “the framers of

the Constitution, recognizing free exercise of religion as an unalienable right, secured its

protection in the First Amendment to the Constitution.” 42 U.S.C. § 2000bb(a)(1). As the

Supreme Court made clear in Hobby Lobby, “Congress enacted RFRA . . . in order to provide

very broad protection for religious liberty.” Hobby Lobby, 134 S. Ct. at 2760. RFRA must “be

construed in favor of a broad protection of religious exercise, to the maximum extent permitted

by the terms of this chapter and the Constitution.” 42 U.S.C. § 2000cc-3(g) (emphasis added). It

is up to the federal courts to protect this right, and it should clearly and unequivocally do so in

this case by allowing the Adorers to present evidence and testimony regarding how Transco’s

actions have substantially burdened the Adorers’ religious exercise in the sacred trust they place

on how they use their own land.

                                                 10
       Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 11 of 12




       For the foregoing reasons, the Adorers respectfully request that your Honorable Court

permit the Adorers to assert a claim for compensation and present evidence in support of an

award of damages against Transco for its past, current, and future violations of RFRA.




Date: November 18, 2019                             /s/ J. Dwight Yoder       _
                                                    J. Dwight Yoder
                                                    Sup. Ct. Atty. ID. #81985
                                                    Sheila V. O’Rourke
                                                    Sup. Ct. Atty. ID. #313842
                                                    Attorneys for Appellants
                                                    Gibbel Kraybill & Hess LLP
                                                    2933 Lititz Pike
                                                    P.O. Box 5349
                                                    Lancaster, PA 17606
                                                    (717) 291-1700




                                               11
       Case 5:17-cv-01725-JLS Document 42-1 Filed 11/18/19 Page 12 of 12




                                CERTIFICATE OF SERVICE


       I certify that on this date, a true and correct copy of the foregoing document was filed and

will be available for viewing and downloading from the ECF system, and served electronically

upon each of the persons below, addressed as follows:



Elizabeth U. Witmer, Esquire
John F. Stoviak, Esquire
Sean T. O’Neill, Esquire
Saul Ewing LLP
1200 Liberty Ridge Drive, Suite 200
Wayne, PA 19087-5569



                                                     /s/ J. Dwight Yoder      _
Date: November 18, 2019                              J. Dwight Yoder, Esquire




                                               12
